DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 are directed to Group II non-elected without traverse.  Accordingly, claims 16-20 been cancelled.
Drawings
The drawings were received on 15 June 2022.  These drawings are accepted.
Allowable Subject Matter
Claims 1-15 are allowed.  Considering claim 1, the prior art does not teach a deformable heterostructure comprising a stretchable substrate that stretches and deform when subjected to mechanical strain of at least 20%, a conductive liquid metal on the substrate wherein the conductive liquid metal is a liquid at room temperature in combination with the rest of the applicant’s claimed limitations.
Considering claim 8, the prior art does not teach an electronic device comprising: a stretchable substrate that stretches and deforms when subjected to mechanical strain; a conductive liquid electrode on the substrate wherein the conductive liquid metal is a liquid at room temperature in combination with the rest of the applicant’s claimed limitations.
References cited but that did not meet all the applicant’s claimed limitations are listed on the 892 sheet.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837